Title: From John Adams to Mercy Otis Warren, 9 December 1780
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      Amsterdam Decr. 9. 1780
     
     It is not long Since I received your Favour of the 24 of July—and a wandering unsettled Life, have prevented me hitherto from answering it. Be assured Madam that my Friends are not so good Correspondents as you think them. You may almost always take it for granted that I am uninformed, and that every Piece of Information from home will be agreable and Usefull to me.
     I wish Success to the Act for cutting off, forever, all Communication with England. We shall never have any but such as will be pernicious to Us. That unfortunate Nation grows every day, more and more inimical to Us, and to themselves. They have been great and wise, but their Day is past. They will persecute Us, as they did our Fathers. And the worst Engine they have to play against Us, are the Remainders of a Prejudice in their favour.
     The Letter, Madam, which you sent me, by your Son, I Suppose is in the Sea. His Capture, is no longer unknown to you. Where he is, I know not. I hope, in America, exchanged. It would have given me great Pleasure, to have contributed Some what to his Entertainment in Europe. It is not however a Country where I should wish the Sons of my Friends, any more than my own to reside long. There are Snares enough for Youth every where: but they are fewer in America than here. And American youth discover, in Europe, I think a greater Propensity to Folly, and Vice, than the Natives.
     I grow every day, more and more wearied and disgusted with Europe, and more and more impatient to return forever, to that Country, where alone I ever was or shall be happy. Perhaps however, I may not be so fortunate in crossing the Ocean the fourth time. Perhaps a long Imprisonment, or a Fate more disagreable Still may be before me. Whatever it may be I shall meet it, with Fortitude, and comfort myself with the Reflection that no Man ever suffered in a nobler Cause.
     There are in my Power means enough, for the Pursuits of Pleasure and of Knowledge: but I have not the Inclination to make that Advantage of them, which I should have done in earlier Life, before my Soul was bowed down with Care.
     
     I have Seen in the Course of the last Year, a Variety of Kingdoms, Empires, and Republicks, and as great a Variety of Religions, and had a fine Opportunity of remarking the Effects of them upon human Nature, and indeed upon the very Face of the Earth. And the Result of all has been a Stronger Attachment, to the Religion and Government of my native Country than ever. I wish every American Youth could have born me Company. He would not need afterwards to Swear upon the high altar, Enmity to Britain, nor Friendship to America. It Seems to me impossible that even Arnold should have been a Traitor, if he had ever made the Journey from Ferrol to Amsterdam.
     How much should We deplore, that Spirit of Dissipation, Vanity, and Knavery, which infects so many Americans and threatens to ruin our Manners and Liberties in Imitation of the old World.
     This, to be sure Madam, is preaching: but it is preaching to a Lady, who knows it to be sound doctrine, and therefore will not despise the sermon because it contains nothing new. I have the Honour to be, with the greatest Esteem and Respect, Madam your most obliged and obedt sert.
    